         Case 1:17-cv-09883-VSB Document 19 Filed 10/24/18 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007




                                                       October 22, 2018
                                                                    10/24/2018

Via ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     New York Times and Julie Turkewitz v. United States Department of the Interior,
               No. 17 Civ. 9883 (VSB)

Dear Judge Broderick:

        This Office represents the Department of the Interior (“DOI”) in the above-referenced
action brought pursuant to the Freedom of Information Act (“FOIA”) for records concerning Bears
Ears National Monument. On behalf of the parties and in accordance with the Court’s September
24, 2018, endorsement of the parties’ previous status letter, I write respectfully to provide the Court
with a further status update in this matter.

        The parties conferred by telephone on October 11, 2018. At that time, DOI provided
plaintiffs with the following information regarding the total number of collected records
concerning national monuments and estimated number of outstanding pages discussing Bears Ears
National Monument that may be responsive to plaintiffs’ FOIA request.

        Based on DOI’s preliminary searches, DOI has identified approximately 650,000 pages of
additional documents that may concern the Department of the Interior’s review of certain national
monument designations pursuant to Executive Order 13792. Of those, it is estimated that
approximately 148,414 pages mention Bears Ears National Monument. However, as discussed at
greater length during the parties’ telephone call, DOI believes that its searches were significantly
overbroad and that many of these identified documents are not, in fact, responsive to plaintiffs’
FOIA request. DOI is in the process of refining its search terms so as to more accurately identify
documents that are likely to be responsive to plaintiffs’ FOIA request. DOI intends to confer
further with plaintiffs’ about the estimated number of potentially responsive records as DOI
continues to refine its search parameters.

       The parties respectfully propose that they submit a subsequent status letter in 60 days.
        Case 1:17-cv-09883-VSB Document 19 Filed 10/24/18 Page 2 of 2
                                                                                        Page 2


      We thank the Court for its consideration of this request.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York


                                                By: s/ Talia Kraemer
                                                   TALIA KRAEMER
                                                   Assistant United States Attorney
                                                   Tel.:      212-637-2822
                                                   Fax:       212-637-2702
                                                   E-mail:    talia.kraemer@usdoj.gov



Cc:   David Murdter
      George Wang
      John Langford
      Attorneys for plaintiffs
      (by ECF)
